Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/21/2022. Claims 1-4, 6-7, 9-13, 15, and 17-20 are currently pending and claims and claims 5, 8, 14, 16 are cancelled. Claims 1, 6, 11, 15, 19 and 20 are the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tene et al. (herein called Tene) (US PG Pub. 2020/0117433 A1).

As per claim 1, Tene anticipates: a method implemented by a server for compilation optimization of a hosted application (APP), comprising: 
obtaining environment data of a hosted APP running environment provided by a host APP on a terminal, in response to receiving from the host APP a request to obtain the hosted APP (pars. [0017], [0022]-[0023], [0026]-[0027], [0056], [0058], managed runtime environment/MRTE  is execution environment in which code executes (host APP) that requests optimized version of code from optimizer (request to obtain hosted app from host APP on a terminal), and provide runtime conditions/states/information relating to runtime condition (environment data) to optimizer (obtain environment data of hosted APP running environment provided by host APP) which optimizes code using conditions/states/information/environment data and provides optimized version of code unit/APP to MRTE/MRTE replaces original code with optimized version/APP and runs/executes optimized version/APP, and code may be high level programming language such as Java, C++,etc. (source code) which is compiled by source compiler into program/application/APP.),
wherein the environment data of the hosted APP running environment provided by the host APP comprises at least one of: version data of the host APP; or version data of the hosted APP running environment provided by the host APP (pars. [0023], [0046], [0051], [0068]-[0069], MRTE/host APP provides code optimizer with information regarding runtime conditions/runtime states/etc. of the runtime environment (environment data of hosted APP running environment/runtime environment provided by the host APP/MRTE) and optimizer optimizes code using the provided conditions/states/etc. and the provided conditions/states are stored/associated/etc. with the optimized code as speculative assumptions which reflect the conditions/states (environment data) that the code is optimized for, and provided runtime conditions/states/speculative assumptions may include information such as the language used by the system/MRTE/etc. (hosted app running environment is a version using a particular language such as English, Spanish, etc.), and as such the environment data/conditions/etc. of the hosted APP running environment provided by the host APP/MRTE comprises version data of/data about/information about/conditions of/etc. the host app/etc. such as the language used by the MRTE/host APP, i.e. version of MRTE/host App is a version that provides an runtime environment/hosted APP running environment in which English is the language used, version of the MRTE/host App providing an environment in which Spanish is the language used, etc., and as such the environment data provided by the MRTE/host app comprises version data/information/etc. of/about/etc. the hosted app running environment/runtime environment provided by the host app/ MRTE, which are used to optimize the code according to the data.).; 
querying in compilation results of the hosted APP uploaded by a developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain a compilation result runnable by the host APP, wherein the compilation results of the hosted APP comprise a first compilation result before compilation optimization and a second compilation result after the compilation optimization (pars. [0032], [0034]-[0048], [0054]-[0055], optimized versions of code/compilation results/etc. are generated, received by MRTE, and MRTE stores versions of code/code units/APPS along with assumptions regarding runtime conditions/conditions/environment data, and version of code are selected to be run/executed/etc. based on assumptions holding true/assumptions being violated/runtime conditions of MRTE/etc. (query in compilation results of the hosted APP uploaded by a developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain compilation result runnable by the host APP), and selected version to be run/executed may be optimized version (second compilation result after the compilation optimization), deoptimized version (compilation results of the hosted APP comprise a first compilation result before compilation optimization), etc.); and 
sending to the host APP the compilation result runnable by the host APP obtained, so that the host APP runs the compilation result by using the hosted APP running environment provided by the host APP (pars. [0023], [0049]-[0050], optimized code/compilation result runnable by host APP provided/sent to MRTE/runtime environment/host APP (send compilation result runnable/executable by host APP/MRTE to host app/MRTE) and executed on the MRTE as long as runtime conditions/assumptions/environment data associated with optimized code is true (so that the host APP runs/executes the compilation result by using the hosted APP running environment provided by the host APP).).

As per claim 2, Tene further anticipates: wherein the second compilation result comprises a plurality of compilation results (pars. [0030]-[0032], code optimizer in each connected MRTE generates an optimized version of a code unit which is shared with connected MRTE’s/optimized code is generated for plurality of code units/etc. (second compilation result/optimized version of code comprises a plurality/multiple/etc. compilation results/optimized code version generated by each MRTE/optimized code generated for plurality of code units/etc.) and optimized code for plurality of code units/all optimized code units/plurality of compilation results are stored along with their environment assumptions/environment data/etc.).

As per claim 11, 19 they recite an electronic device and non-transitory computer-readable storage medium, respectively, having similar limitations to the method of claim 1 and are therefore rejected for the same reasoning as claim 1, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tene et al. (herein called Tene) (US PG Pub. 2020/0117433 A1) and Custodio (US PG Pub. 2003/0182652 A1).

As per claim 3, Tene does not explicitly state, however Custodio teaches: before querying in compilation results of the hosted APP uploaded by the developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain the compilation result runnable by the host APP, 
obtaining the compilation results of the hosted APP uploaded by the developer tool (pars. [0069]-[0070], [0075], compiled code/compilation results/etc. is built/compiled/etc. by builder and returned/stored/checked in/etc.  to repository (obtain compilation results of hosted app uploaded by developer tool), checked for errors, and deployed to target environment for execution.); 
examining each of the compilation results of the hosted APP (pars. [0009], [0042], [0056], [0070], compiled/build/release code/file/etc. (compilation result of hosted app) is checked (examined) for errors.); and 
marking a runnable environment for a compilation result whose examination result is "pass", according to the examination results of the compilation results (pars. [0004], [0008], [0029], [0031]-[0032], [0054], [0070], [0073], versions of code/file/etc. have manifest/deployment instructions/etc. which specifies environment/target location in environment/etc. in which the code is to be deployed after compilation and error checking. As the manifest/deployment instructions for each code/file/etc. specify the environment/location in the environment/etc. in which the code/file/etc. is to be deployed after compilation and error checking, it is obvious that the specification of an environment/location in the environment is marking a runnable environment for a compilation result/code/file/etc. whose examination result is “pass” according to the examination results of the compilation result/after the code/file/etc. is compiled and no errors are found during the error checking.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add before querying in compilation results of the hosted APP uploaded by the developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain the compilation result runnable by the host APP, obtaining the compilation results of the hosted APP uploaded by the developer tool; examining each of the compilation results of the hosted APP; and marking a runnable environment for a compilation result whose examination result is "pass", according to the examination results of the compilation results, as conceptually taught by Custodio, into that of Tene because these modification allow for error checking to occur on compiled/optimized code before it is deployed to an environment for execution, which is desirable as it helps prevent errors from occurring during execution/running of the code thereby helping to ensure that the code operates correctly/as intended.

As per claim 4, while Tene teaches compiling first and second versions of code/code units/etc., it does not explicitly state, however Custodio teaches: wherein the examining each of the compilation results of the hosted APP comprises: 
examining the first compilation result and the second compilation result respectively, to obtain an examination result of the first compilation result and an examination result of the second compilation result respectively (pars. [0056],[0070], many/multiple error checks/examinations are performed on code/file/version/release being deployed to environment including checking/examining the manifest and source code when they are first read/analyzed/selected for deployment before they are compiled/optimized/etc. (examine first compilation result (result before compilation/optimization/deoptimized/etc. from Tene) to obtain examination result of first compilation/optimization result) in order to ensure that deploying the file to the environment makes sense/no errors are discovered/etc., and error checking compiled code (second compilation result comprising result after optimization from Tene) for compilation errors/backward version collisions/etc..); 
if the examination result of the first compilation result is "pass", not adjusting the examination result of the second compilation result (pars. [0056], [0066], [0069]-[0070], manifest file and source code of code/file/etc. to be deployed (first compilation result that is not compiled/optimized from Tene) are checked (examination of first compilation result/not compiled/optimized code/etc.) for errors before being built/compiled/optimized and if errors are found then deployment is halted, and if no error is found/examination result of first compilation is “pass”/etc. then deployment proceeds, code/file/manifest/etc. is compiled/optimized/etc., and compiled code is checked for errors (examination of second compilation result). As the deployment proceeds if no errors are found in the manifest/source code (result of first examination is “pass”) and the code/file/first compilation result is compiled/optimized and then checked for errors after compilation/result of second examination, it is obvious that the examination result of the second compilation result is not adjusted/second examination occurs/etc. if the result of the first examination/check on manifest and source code is “pass”/no errors are found.); and 
if the examination result of the first compilation result is "fail to pass", adjusting the examination result of the second compilation result as "failing to pass" (pars. [0056], [0066], [0069]-[0070], manifest file and source code of code/file/etc. to be deployed (first compilation result that is not compiled/optimized from Tene) are checked (examination of first compilation result/not compiled/optimized code/etc.) for errors before being built/compiled/optimized and if errors are found (examination result of first compilation result/not compiled/optimized code is “fail to pass”) then deployment is halted, and if no error is found/examination result of first compilation is “pass”/etc. then deployment proceeds, code/file/manifest/etc. is compiled/optimized/etc., and compiled code is checked for errors (examination of second compilation result). As the deployment only proceeds if no errors are found in the manifest/source code (result of first examination is “pass”) and the code/file/first compilation result is compiled/optimized and then checked for errors after compilation/result of second examination, it is obvious that the halting of deployment if the examination result of the first compilation result is “fail to pass”/errors are found prevents the second compilation result from being examined/checked/etc. and as such the examination result of the second compilation result adjusted to “failing to pass”/halted/prevented from occurring.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the examining each of the compilation results of the hosted APP comprises: examining the first compilation result and the second compilation result respectively, to obtain an examination result of the first compilation result and an examination result of the second compilation result respectively; if the examination result of the first compilation result is "pass", not adjusting the examination result of the second compilation result; and if the examination result of the first compilation result is "fail to pass", adjusting the examination result of the second compilation result as "failing to pass", as conceptually taught by Custodio, into that of Tene because these modifications allow for error checking to occur on compiled/optimized code before it is deployed to an environment for execution, which is desirable as it helps prevent errors from occurring during execution/running of the code thereby helping to ensure that the code operates correctly/as intended.

	As per claims 12 and 13, they recite electronic devices having similar limitations to the methods of claims 3 and 4, respectively, and are therefore rejected for the same reasoning as claims 3 and 4, respectively, above.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
As per the 102/103 arguments on pg. 9 par. 3-pg. 12 par. 7 of the remarks that Tene et al. (herein called Tene) (US PG Pub. 2020/0117433 A1) and Custodio (US PG Pub. 2003/0182652 A1) do not teach all features of the amended independent claims, and therefore the independent claims and their respective dependent claims are allowable, the examiner, respectfully, disagrees. 
As per the arguments on pg. 10 par. 3 of the remarks that the MRTE/managed runtime environment of Tene is not an APP because an App is an application as seen in par. [0038] of this specification which states: “It may be understood that the host APP may be a native application (nativeAPP) installed on the local terminal, or a web program (webAPP) of a browser on the local terminal. This is not particularly limited in this embodiment”, and par. [0021] of the specification of this application which states: “The hosted APP involved in the present disclosure, for example, is an application such as a mini program which needn't be installed on the terminal, and is a runtime ecology that is physically isolated by a rendering layer and a logic layer and may work purely offline. The hosted APP is to run on a hosted APP running platform for example, a mini program runtime Software Development Kit (SDK), integrated in the host APP, and a hosted APP framework is uploaded to the hosted APP running platform. According to standard JP-extended Domain Specific Language (DSL) grammar, the hosted APP is to be compiled and packaged through the developer tool, and then uploaded to a management platform for use by the user in search”, while the MRTE/runtime environment of Tene is a runtime environment in which code operates. The examiner, respectfully, disagrees. The examiner would first like to point out that par. [0038] of the specification of this application states:  “It may be understood that the host APP may be a native application (nativeAPP) installed on the local terminal, or a web program (webAPP) of a browser on the local terminal. This is not particularly limited in this embodiment”, and as such these are examples of what a “host app” may be, not a definition of what a host app is. Examiner would further like to point out that par. [0022] of the specification of this application states “The hosted APP involved in the present disclosure, for example, is an application such as a mini program which needn't be installed on the terminal, and is a runtime ecology that is physically isolated by a rendering layer and a logic layer and may work purely offline. The hosted APP is to run on a hosted APP running platform for example, a mini program runtime Software Development Kit (SDK), integrated in the host APP, and a hosted APP framework is uploaded to the hosted APP running platform. According to standard JP-extended Domain Specific Language (DSL) grammar, the hosted APP is to be compiled and packaged through the developer tool, and then uploaded to a management platform for use by the user in search”, and as such provides the example that the “hosted app” is an application such as a mini program, not the “host app”. Additionally, the actual wording/phrasing of the claim 1 includes “…obtaining environment data of a hosted APP running environment provided by a host APP on a terminal…”, which, with broadest reasonable interpretation, may be interpreted to mean that the hosted APP running environment/the environment in which the hosted APP is run/etc. is being provided by the host APP, and as such, with broadest reasonable interpretation, the host APP may be the environment in which the hosted APP is run/executed/etc. Therefore the examiner finds these arguments unpersuasive and maintains that the rejection is proper. 
As per the arguments on pg. 11 par. 2 that Tene does not teach obtaining a compilation result runnable by the host APP that include a first compilation result before compilation optimization and as second compilation result after compilation optimization, which solves a technical problem that optimized hosted app cannot get online quickly since it depends on the host app and the host app in different terminals may be different versions, because in Tene a code unit already exists on each MRTE that can optimize code, and as such Tene has no need to request a code unit that can optimize the code and an un-optimized version of the code/code before compilation optimization, and as such does not teach these features of the independent claims, the examiner, respectfully, disagrees. The examiner would first like to point out that the actual wording/phrasing of the limitation in the independent claims is “…querying in compilation results of the hosted APP uploaded by a developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain a compilation result runnable by the host APP, wherein the compilation results of the hosted APP comprise a first compilation result before compilation optimization and a second compilation result after the compilation optimization…”, which does not recite a optimized hosted app getting online, the host app being in different terminals, or different versions of the host app. If applicant intended such features to be included in the broadest reasonable interpretation of the claims then examiner would like to suggest applicant consider amendment further clarifying such features in the claims. Examiner would further like to point out that the actual wording/phrasing of the limitation of the claim is “…querying in compilation results of the hosted APP uploaded by a developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain a compilation result runnable by the host APP, wherein the compilation results of the hosted APP comprise a first compilation result before compilation optimization and a second compilation result after the compilation optimization…” which, with broadest reasonable interpretation, recites that compilation results of the hosted APP comprise/may be/are/etc. first compilation results before compilation optimization and second compilation results after compilation, and that the compilation results/results before/after optimization/etc. are “queried in”/uploaded/received/retrieved from/loaded from/etc. a developer tool according to/based on/etc. environment data of the environment provided by the hosted app so that they may be executed/run/etc. on/by the host app; additionally, the actual claim language does not clarify what the “developer tool” may be, and as such with broadest reasonable interpretation, the developer tool may be considered to be any type of entity/tool/etc. that the compilation results are queried/loaded/retrieved/received/provided/etc. from. Tene discloses that code optimizer is provided conditions/information/states/etc. of the runtime environment/MRTE/host App to optimize code for execution/running/etc. in the MRTE/host App/environment/etc. and that code is compiled and optimized (ex: pars. [0017], [0022]-[0023], [0026]-[0027], [0056], [0058], as seen in the rejection of claim 1, above), and further teaches that versions of code/optimized code/etc. is exported/loaded to/received by/etc. the MRTE/host App/etc. which stores versions of code along with assumptions regarding runtime conditions/environment data/etc., and that the versions of code executed on the MRTE may be optimized code or original code/de-optimized code. (ex: pars. [0032], [0034]-[0048], [0054]-[0055], as seen in the rejection of claim 1, above.). As such, the versions of code are exported to/received by/loaded to/etc. the MRTE/host App from the code optimizer/developer tool and stored along with the assumptions regarding runtime conditions/environment data, they versions of code are queried/loaded/provided to/etc. into the hostAPP/MRTE/environment provided/etc., the code versions are queried in/uploaded by/etc. a developer tool/code optimizer to obtain a compilation result runnable by the host APP/obtain code to be executed/run in the MRTE according to environment data of the hosted APP running environment provided by the host APP/stored along with assumptions regarding runtime conditions/environment data of MRTE in which code will be executed/run; and as the code is executed in the MRTE/host APP and is either an optimized version of code or an original/de-optimized version of code, the code provided/exported/loaded/queried/to the MRTE/host App/etc. is a compilation result/executable code/etc. comprising a first compilation result/executable code before compilation optimization/original code/de-optimized code and a second compilation result/executable code after compilation optimization/optimized code. As such, with broadest reasonable interpretation, Tene does teach these features of the independent claims. 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection is proper. 

	As per the arguments on pg. 11 par. 3- pg. 12 par. 5 that in Tene the optimization is based on the runtime condition/states/etc. and not version data of an APP, and as such does not teach “version data of the host App; or version data of the hosted APP running environment provided by the host APP” which would allow for a runnable compilation result selected according to version data so that the hosted APP can get online quickly, as required by the independent claims, the examiner, respectfully, disagrees. The examiner would first like to point out that the claims do not positively/actually/etc. recite selecting a runnable compilation result according to version data or that the hosted APP gets online, rather the actual wording/phrasing of the independent claims recites “…wherein the environment data of the hosted APP running environment provided by the host APP comprises at least one of: version data of the host APP; or version data of the hosted APP running environment provided by the host APP”. If applicant intended for the broadest reasonable interpretation of the claims to include a runnable compilation result selected according to version data  and/or the hosted APP getting online then the examiner would like to suggest that applicant consider further amendment making such clarifications to the claims. Examiner would also like to point out that the claims do not clarify/specify/etc. what is meant by “version data”, and as such, with broadest reasonable interpretation, “version data of the hosted APP running environment provided by the host APP” may be interpreted to mean any sort of data/information/etc. about the hosted app running environment/runtime environment/etc. provided by/of/etc. the host APP. Examiner would further like to point out that Tene teaches that the MRTE/host APP does provide information/data/etc. about the runtime environment of the MRTE/ hosted APP running environment provided by the host App/etc. such as the conditions of the runtime/the language used in the runtime/MRTE/host APP/etc. such as if the host APP/MRTE/environment is a version/MRTE/host App/environment/etc. that uses English as a language, if it is a version that uses Spanish as a language, etc., (ex: pars. (pars. [0023], [0046], [0051], [0068]-[0069], as seen in the rejection of claim 1, above), and as such, with broadest reasonable interpretation, Tene does teach that the environment data of the hosted APP running environment/conditions of the runtime environment/information about the MRTE on which the code is to be run/etc. provided by the host APP/MRTE comprises at least one of: version data of the host APP; or version data of the hosted APP running environment provided by the host APP/information about the environment of the MRTE/conditions of the runtime environment of the MRTE/etc., and therefore, with broadest reasonable interpretation, Tene does teach these features/limitations of the claims.
	Therefore the examiner finds these arguments unpersuasive and maintains that the rejection is proper. 

Allowable Subject Matter
Claims 6-7, 9-10, 15, 17-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches obtaining source code of a hosted APP/application/software/etc, constructing compilation results of/compiling/optimizing/etc. the hosted APP according to the source code of the hosted APP/application/software, wherein the compilation results comprise a first compilation result before compilation optimization/original vesion/de-optimized version/not optimized code/etc. and a second compilation result after the compilation optimization/optimized code version/etc., and uploading/exporting/providing/sending/loading etc. the compilation results of the hosted APP/optimized and not optimized versions of compiled code/optimized and not optimized versions of executable code/etc. to a management platform/runtime environment/etc.
However, the prior art of record fails to render an obviousness of generating respective version data of the compilation results according to the compilation results of the hosted APP, wherein the respective version data of the compilation results include version data of the first compilation result, the lowest version data of the hosted APP running environment on which the first compilation result depends, version data of the second compilation result, and the lowest version data of the hosted APP running environment on which the second compilation result depends; and uploading the compilation results of the hosted APP and the respective version data of the compilation results to a management platform, so that one of the compilation results is selected to be sent to a host APP according to environment data of the hosted APP running environment provided by the host APP; when the compilation results are constructed according to obtained source code of the hosted APP, when the compilation results of the hosted APP comprise a first compilation result before compilation optimization and a second compilation result after the compilation optimization, as required by the independent claims 6, 15, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS M SLACHTA/Examiner, Art Unit 2193